Case 1 20c0vi0GRONNMS MBocument?2 AriteCO9Z0I220 FRagel1o6f100

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

Civil Action No. 20-cv-11680
UNITED STATES OF AMERICA,
Plaintiff,
V.
GULF OIL LIMITED PARTNERSHIP,

Defendant.

 

STIPULATION OF SETTLEMENT AND ORDER

 

WHEREAS Plaintiff United States of America, by authority of the Attorney General of
the United States and acting at the request of the United States Environmental Protection Agency
(“EPA”), filed a Complaint against Defendant Gulf Oil Limited Partnership (“Gulf”) pursuant to
Sections 211(d) and 205(b) of the Clean Air Act (the “Act”), 42 U.S.C. §§ 7545(d) and 7524(b),
to recover penalties relating to Defendant’s alleged violations of the regulations prescribed under
Sections 202(1)(2), 211(c), (h), and (k) of the Act, 42 U.S.C. §§ 7521(1)(2), 7545(c), (h), and (k)
at 40 C.F.R. Part 80;

WHEREAS on November 18, 2016, Defendant self-disclosed certain of the violations
alleged in the Complaint to the EPA under the EPA’s Incentives for Self-Policing: Discovery,
Disclosure, Correction, and Prevention of Violations (“Audit Policy”), 65 Fed. Reg. 19618 (Apr.

11, 2000);
Case I 20ews 1 PSBOMMis Cbocunsent72 AtibecOSSeDL720 Faage26fl00

WHEREAS the EPA has determined that Defendant has met all nine conditions set forth
in the Audit Policy for certain of the alleged violations and is therefore eligible for mitigation of
gravity-based penalties that could otherwise be assessed for those alleged violations;

WHEREAS the EPA’s investigation has identified additional alleged violations at
Defendant’s facilities;

WHEREAS Defendant has implemented an enhanced regulatory compliance plan after
self-disclosing certain violations and provided the plan to Plaintiff;

WHEREAS on or about May 4, 2020, Defendant retired 453,219,497 ppm-gallons of
sulfur credits to address the over generation of sulfur credits Defendant self-reported to the EPA
as alleged in Paragraph 48 of the Complaint;

WHEREAS Defendant has informed the EPA that it has substantially reduced its gasoline
refining activities and plans to only occasionally produce gasoline;

WHEREAS Defendant neither admits nor denies the alleged violations of law stated in
the Complaint;

WHEREAS Plaintiff and Defendant have agreed that settlement of this matter is in the
public interest and that entry of this Order without further litigation is the most appropriate
means of resolving this matter; and

NOW THEREFORE, before the taking of any testimony, without adjudication or
admission of any issue of fact or law, and upon consent and agreement of the Parties to this
Stipulation, it is hereby AGREED, STIPULATED, and ORDERED:

1. This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. §§ 1331, 1345 and 1355 and 42 U.S.C. §§ 7524 and 7545.
Case lt Z0ewilb6aoniMis Ciocument72 AAttec0G9k01720 AAagesDotl 00

2. The obligations of this Stipulation apply to and are binding upon the United States
and upon the Defendant and its successors. Any change in Defendant’s ownership or corporate
status shall not alter its obligations hereunder.

3. Defendant Gulf shall pay to the United States of America a civil penalty of
$2,400,000, together with interest accruing from the date on which this Stipulation is lodged with
the Court at the rate specified in 28 U.S.C. § 1961 as of the date of lodging, on or before the later
of (1) thirty calendar days after entry of this Stipulation as an Order of the Court or (2)
September 30, 2020. Payment of this amount shall be made to the United States by electronic
funds transfer (“EFT”) to the U.S. Department of Justice lockbox bank, referencing the DOJ file
number 90-5-2-1-12038. Payment shall be made in accordance with the instructions provided by
the United States to Gulf upon entry of this Stipulation. Payment by EFT must be received by the
U.S. Department of Justice lockbox bank by 11 a.m. to be credited on that day. A copy of the
EFT transmittal notice shall be delivered to:

Director, Air Enforcement Division

U.S. Environmental Protection Agency

1200 Pennsylvania Avenue, N.W.

Mail Code: 2242A

Washington, D.C. 20460

and

Chief, Environmental Enforcement Section

Environmental and Natural Resources Division

U.S. Department of Justice

P.O. Box 7611

Ben Franklin Station

Washington, D.C. 20044-7611

Re: DOJ #90-5-2-1-12038

4. Within thirty (30) business days of receipt of Gulf’s payment referred to above,

the United States shall file a notice with the Court, indicating that payment has been received,
Gasell220sevt1H68ONNMEG Ddocomen’2 FRiiddes7a720 PRage if20

and that the United States’ claims against Gulf alleged in the Complaint may be dismissed with
prejudice, with each party bearing its own costs and attorney fees.

5. In the event that Defendant does not comply with the payment obligations of
Paragraph 3 above, it shall be in violation of this Stipulation and shall pay a stipulated penalty to
the United States in the amount of three thousand dollars ($3,000) per day for each day that the
civil penalty remains unpaid. Stipulated penalties shall accrue regardless of whether Defendant
has been notified of a violation or demand for payment by the United States. Stipulated penalties
shall be paid in the same manner as that provided for in Paragraph 3 above for payment of the
civil penalty. Further, interest shall continue to accrue on the unpaid balance of civil and/or
stipulated penalties in accordance with 28 U.S.C. § 1961 commencing on the date that such
penalties are due and continuing until paid. If payment specified in Paragraph 3 is not made
when due, then, in addition to other remedies herein, the United States reserves the right to move
this Court to vacate this Stipulation.

6. If the payment provided for in this Stipulation is not timely paid, this Stipulation
shall be considered an enforceable judgment for purposes of post-judgment collection of any
unpaid amounts in accordance with Rule 69 of the Federal Rules of Civil Procedure, the Federal
Debt Collection Procedure Act, 28 U.S.C. §§ 3001-3308, and other applicable federal authority.

7. This Court shall retain jurisdiction for the purpose of interpreting and enforcing
this Stipulation.

8. Gulf’s payment of the civil penalty identified in Paragraph 3 above and any
stipulated penalties and interest required by Paragraph 5 above shall resolve Gulf’s civil liability
to the United States for violations alleged in the Complaint. Gulf’s payment of the civil penalty

identified in Paragraph 3 above and any stipulated penalties and interest required by Paragraph 5
Caasell20eevi ll BEBOANIMEG CRocument/2 AfitecdO9201720 PAageDofiao

shall also resolve any civil liability of Gulf’s direct and indirect parents, owners, and any partner

in a joint venture for the violations alleged in the Complaint to the extent that the liability of such
entity arises solely from its status as direct or indirect parent, owner, or partner in a joint venture

and not from its independent actions.

9. Gulf waives any counterclaims against the United States that might have been
filed in this action.

10. | Except as covered by the resolution of liability in Paragraph 8, in any subsequent
proceeding brought by the United States, Gulf shall not assert any defense or claim based upon
the principles of waiver, res judicata, collateral estoppel, issue preclusion, claim-splitting, or
other defenses based upon any contention that the claims raised by the United States in the
subsequent proceeding were or should have been brought in the instant case.

11. Nothing in this Stipulation is intended to operate in any way to resolve any civil
claims other than those addressed in Paragraph 8 or any criminal liability of Gulf or its agents,
successors, assigns, or other entities or persons otherwise bound by law.

12. This Stipulation may not be construed to prevent or limit the rights of the United
States to obtain penalties or injunctive relief under the Clean Air Act, or under other federal
laws, regulation, or permit conditions, except as provided in Paragraph 8.

13. Civil penalties and any stipulated penalties paid pursuant to this Stipulation are
not deductible by Defendant or any other person for federal tax purposes.

14. Nothing in this Stipulation creates, nor shall it be construed as creating, any rights
or claims in favor of any person not a Party to this Stipulation.

15. Defendant is responsible for achieving and maintaining complete compliance with

all applicable federal, state, and local laws, regulations, and permits. Except as provided in
Crate Tt 2DewsLbeSONNGS Ddocuneantt72 AiitecOSes01220 Raaecseo6fl00

Paragraph 8, Defendant’s compliance with this Stipulation is not a defense to any action
commenced pursuant to said laws, regulations, or permits.

16. — This Stipulation may be executed by the Parties in separate counterparts, each of
which when so executed and delivered shall be an original, but all such counterparts shall
together constitute but one and the same instrument.

Li Defendant agrees to accept service by mail with respect to all matters arising
under or relating to this Stipulation and to waive the formal service requirements set forth in
Rules 4 and 5 of the Federal Rules of Civil Procedure and any applicable Local Rules of this
Court including, but not limited to, service of a summons. Service shall be mailed to David M.
McCullough, Eversheds Sutherland LLP, Grace Building, 1114 6th Ave., 40th Floor, New York,
NY 10036. Defendant need not file an answer to the complaint in this action unless or until the
Court expressly declines to enter this Stipulation as an Order of the Court.

18. If for any reason this Court should decline to approve this Stipulation in the form
presented, this Stipulation is voidable at the sole discretion of any Party and the terms of the
Stipulation may not be used as evidence in any litigation between the Parties.

19, The Parties hereby agree that, upon the Court’s approval and entry of this

Stipulation, it shall constitute a final Order of the Court.

ORDER

As stipulated to and agreed by the Parties, IT IS SO ORDERED AND ADJUDGED.

 

Dated: Dept SO, 2020 V tb crouch GAR.

United States District Judge
Case L:20-O-LIGEOINIMG Docunrent2 Fitsi@sAW20 PRage7/cdfl00

FOR THE UNITED STATES OF AMERICA:

Dated: 9/11/2020 hf LL

NATHANIEL DOUGI.AS

Deputy Chief

Environmental Enforcement Section
Environment and Natural Resources Division
United States Department of Justice

Dated: [4 f al 7

 

Envifonment and Natural Resources Division
United States Department of Justice

999 18th Street

South Terrace, Suite 370

Denver, Colorado 80202
Case 1:20-cr-1IGSD-NIWG Dorurent2 FitetOSAWZ0 PRagesodfil0

THE UNDERSIGNED PARTIES enter into this Stipulation of Settlement in the matter of United

States v. Gulf Oil Limited Partnership

Dated:

For the U.S. Environmental Protection Agency:

 

SUSAN Digitally signed by SUSAN
BODINE Date 2020.07.13 17:32:31
"00"
SUSAN PARKER BODINE

Assistant Administrator

Office of Enforcement and Compliance Assurance
U.S. Environmental Protection Agency
Washington, DC 20004

ROSEMARIE A. KELLEY
Director, Office of Civil Enforcement
Office of Enforcement and Compliance Assurance

U.S. Environmental Protection Agency
Washington, DC 20004

EVAN BELSER

Deputy Director, Air Enforcement Division
Office of Civil Enforcement

Office of Enforcement and Compliance Assurance

U.S. Environmental Protection Agency
Washington, DC 20004

JEFFREY KODISH

RYAN BICKMORE

Attorney-Advisers, Air Enforcement Division
Office of Civil Enforcement

Office of Enforcement and Compliance Assurance
U.S. Environmental Protection Agency

Denver, CO 80202
Case 1:20-Gy-1IGS0.NMEG Dorunent2 FietOAW20 RagecbflL0
THE UNDERSIGNED PARTIES enter into this Stipulation of Settlement in the matter of United
States v. Gulf Oil Limited Partnership

FOR GULF OIL LIMITED PARTNERSHIP:

Dated: Ofib /to2w fa pL

Eric Johnson
President & CEO
Gulf Oil Limited Partnership
Case 1:20-cv-LIGSDINUG Donument2 Fied@2A020 Rageltcdfito

CERTIFICATE OF SERVICE
I hereby certify that on September 11, 2020, I electronically filed the foregoing
document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document
is being served this day on the following person by U.S. Mail:

David M. McCullough
Eversheds Sutherland LLP
Grace Building

1114 6th Ave., 40th Floor,
New York, NY 10036

/s/ James D. Freeman
JAMES D. FREEMAN
